Citation Nr: 0905271	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  04-03 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim for entitlement to service connection for a low back 
disability has been submitted and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty in the 
Army from October 1963 to October 1965 and again in the Navy 
from March 1968 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran had a hearing before the Board in 
September 2008 and the transcript is of record.

The May 2003 rating decision declined reopening the veteran's 
claim finding no new and material evidence.  Thereafter, in a 
November 2004 Supplemental Statement of the Case (SSOC) the 
RO reopened the claim and denied service connection for a low 
back disability on the merits.  Regardless of the RO's 
actions, the Board is required to consider whether new and 
material evidence has been received warranting the reopening 
of the previously denied claim.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims). Thus, the issue on 
appeal has been characterized as shown above. 

The RO received additional evidence from the veteran in 
September 2008, before the file was sent to the Board.  A 
supplemental statement of the case (SSOC) was not issued, but 
this is not necessary since the evidence submitted included a 
waiver of local jurisdictional review.

The issue of entitlement to service connection of a low back 
disability (on the merits) is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The VA 
will notify the veteran if further action is required on his 
part.

FINDINGS OF FACT

1.  The January 1973 RO decision, in pertinent part, denied 
the veteran's petition to reopen a claim of service 
connection for a low back disability. 

2.  Evidence received since the January 1973 decision raises 
a reasonable possibility of substantiating the low back 
disability claim.


CONCLUSIONS OF LAW

1.  The January 1973 RO decision that denied the claim for 
entitlement to service connection for a low back disability 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 20.201, 20.202 (2008).

2.  Evidence received since the January 1973 RO decision is 
new and material, and, therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran first initiated his claim for service connection 
for a low back disability in April 1970.  In an April 1970 
decision, the RO denied service connection for a low back 
disability concluding that although service medical records 
reveal a low back injury and treatment in 1964, the injury 
was acute and transitory and resolved prior to separation 
from the military.  The RO further concluded that the 
veteran's only medically diagnosed current low back 
disability, at that time, was spondylolisthesis, a congenital 
defect, which was not medically determined to be aggravated 
by any incident of service.  A subsequent January 1972 Board 
decision affirmed the denial. 

The veteran then filed a claim to reopen, which was denied in 
a January 1973 rating decision finding that the evidence 
submitted by the veteran was not new and material. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  No correspondence was received from the 
appellant within the appeal period.  Therefore, the January 
1973 rating decision is final.

The veteran alleges he suffered two acute back injuries 
during his military service.  He was injured in a fall during 
his Army service in 1964 and he allegedly was injured in the 
Navy, slipping on a wet deck.  The veteran contends he 
suffered with back pain throughout his military service and 
thereafter to the point where he could not work after his 
separation from the military in 1970.  He disputes the 
finding that his spondylolisthesis is a congenital defect 
and, even if a congenital defect, alleges his low back 
disability was clearly aggravated due to in-service events.  
Specifically, he indicates prior to entering the military he 
was an athlete with no low back problems and after his 
military service he suffered with chronic low back pain. 

In general, congenital or developmental defects are not 
considered a disease or injury for the purpose of service 
connection.  38 C.F.R. § 3.303(c), 4.9; see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  However, the VA Office 
of General Counsel held that service connection may be 
granted for a congenital disease on the basis of in-service 
aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990) [a reissue of General Counsel Opinion 01-85 (March 5, 
1985)].  In that opinion, it was noted that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexists 
claimants' military service, but that service connection for 
such diseases could be granted if manifestations of the 
disease in service constituted aggravation of the condition.  
See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  To the 
extent the congenital defect is not a disease, service 
connection may still be granted for resultant disability 
caused by any superimposed disease or injury.

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

The veteran's claim was denied based on a finding that the 
veteran's low back disability was congenital in nature and 
not aggravated beyond the natural progression of the disease 
or due to an in-service superimposed disease or injury.  
Accordingly, for evidence to be new and material here it 
would have to show competent and probative medical evidence 
indicating any current low back disability is either a direct 
product of any service incurred disease or injury or, to the 
extent the veteran's current low back disability or 
disabilities are congenital in nature, aggravated beyond the 
natural progression of the disease due to his military 
service.  

Only evidence presented since the last final denial on any 
basis (either on the merits, or upon a previous adjudication 
that no new and material evidence had been presented) will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).


At the time of the January 1973 decision, the record included 
service medical records showing treatment for a low back 
sprain in April 1964 due to a fall injury; a March 1970 pre-
employment physical examination conducted by Dr. McConnell 
finding x-ray evidence of lumbar spine spondylolysis and 
possible spondylolisthesis; an examination conducted by Dr. 
Murphy in March 1970 finding minimal spondylolisthesis and 
bilateral spondylolysis of L-5; a June 1970 VA examination 
finding x-ray evidence of L-5 spondylolysis; and x-ray and 
MRI findings from 1973.

Since January 1973, potentially relevant evidence submitted 
by the veteran include voluminous VA treatment and private 
treatment records, Social Security Administration (SSA) 
disability medical records, recent x-ray and MRI findings, an 
October 2004 VA examination, numerous nexus statements 
provided by the veteran's private doctor, Dr. Elder, from 
1998 to 2007 and the veteran's voluminous lay statements. 

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran claims that his current low back disabilities are 
due to in-service injuries.  The Board notes that the 
veteran's alleged in-service Navy injury has not been 
confirmed, but the service medical records do confirm 
treatment for a low back strain in 1964 due to a fall injury.  

The veteran further contests his low back disability being 
characterized as a congenital defect.  He contends he was in 
perfect health prior to enlistment in the military.  To the 
extent he had a congenital defect, the veteran alleges it was 
clearly asymptomatic and was aggravated by in-service 
injuries.

Again, for evidence to be new and material in this matter, it 
would have to tend to show that the veteran's current low 
back problems, to include spondylolisthesis, are either due 
directly to an event or injury in service or are due to 
aggravation beyond natural progression of a congenital defect 
because of an event or injury in service. 

The veteran's medical evidence in general is indicative of a 
myriad of current low back disabilities to include disc 
degeneration, spondylolisthesis, spondylolysis and chronic 
lumbosacral strain.

With regard to whether the veteran's spondylolisthesis or 
spondylolysis is a congenital defect, the medical evidence is 
ambiguous.  The October 2004 VA examiner indicated that 
because there is no diagnostic, to include x-ray images, 
evidence that pre-dates service, it would be mere speculation 
to conclude the veteran's low back disabilities are 
congenital defects.  Private treatment records, to include 
many statements made from 1988 to 2007 by Dr. Elder on behalf 
of the veteran indicate a similar sentiment.  Dr. Elder 
conveyed in his many statements that the finding of a 
congenital defect is doubtful and even if accurate, the 
alleged congenital defect was likely asymptomatic prior to 
military service.

The October 2004 VA examiner also indicated it would be mere 
speculation to conclude the veteran's 1964 injury, which 
appeared to be acute and transitory, is responsible for the 
veteran's current low back disability.  In contrast, Dr. 
Elder, in his many statements, concludes the veteran's 
chronic low back pain and disability is due to his military 
service.  In so concluding, however, Dr. Elder indicates both 
the 1964 injury as well as a subsequent military injury 
occurring in the Navy.  As indicated above, this second 
injury has never been confirmed.

In any case, the new evidence shows at least one medical 
professional's opinion linking the veteran's current low back 
disability to in-service events, and therefore the Board 
finds that the evidence received subsequent to January 1963 
is new and material and serves to reopen the claim for 
service connection for a low back disability. 

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Since the claim of service connection for a low back 
disability is being reopened, any deficiencies in notice were 
not prejudicial to the veteran. 


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for a low back disability, the 
claim is reopened, and, to that extent only, the appeal is 
granted.


REMAND

The Board notes the veteran has clearly gone through 
significant efforts to provide VA with evidence in support of 
his claim.  Regrettably, the case requires a remand, as will 
be explained below.

Initially, the veteran claims his current low back 
disabilities are a direct result of two in-service injuries.  
One injury occurred in 1964 while the veteran was in the Army 
and the other occurred while the veteran was in the Navy.  
Specifically, the veteran alleges he was at sea for six 
months aboard the USS Chilton and slipped and fell on a wet 
deck.  He claims he was treated at the Ranier Air Force Base 
Medical Center in Puerto Rico.  The veteran's service medical 
records do not confirm the Navy injury.  It does not appear 
any attempts were made by the RO to obtain the records from 
the named medical facility.

Federal records are considered part of the record on appeal 
since they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).   The RO/AMC should 
make an effort to obtain these Air Force medical records to 
ensure completeness of the current record.  

As explained above, the veteran's claim was previously denied 
based on a finding that his low back disability was a 
congenital defect and was not found to be aggravated beyond 
the natural progression of the disease due to any incident of 
his military service.  The veteran adamantly denies his low 
back disability is a congenital defect.  He claims his back 
was in perfect condition prior to entering the military, but 
thereafter he suffered with chronic pain.

The medical evidence confirms the veteran has complained of 
chronic low back pain since his separation from the military.  
In general, in accordance with the recent decision of the 
United States Court of Appeals for the Federal Circuit in 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the 
veteran is credible to present lay evidence concerning his 
continuity of symptoms after service regardless of the lack 
of contemporaneous medical evidence.  

In this case, however, the claim is further complicated 
because the veteran has been treated for decades for various 
psychiatric problems, to include, most significantly, 
hypochondriac neuroses and obsessive compulsive personality 
traits.  Indeed, even medical doctors lending support to the 
veteran's low back claim note the veteran's "obsession" 
with his low back disability and his VA disability claim.

For example, the veteran's private doctor, Dr. Elder, in a 
June 1988 statement indicates that he believes the veteran's 
low back disability is related to in-service injuries, but 
further opined as follows:

It is my professional opinion that, at this 
point, the back injury has taken a secondary role 
and the patient is overwhelmed trying to fight 
the system for what he feels is due compensation.  
This is resolving into obsessive/compulsive 
behavior patterns as well as leading to 
incapacitating depression.

Similarly, in an October 2007 statement, Dr. Elder again 
indicates the belief that the veteran's low back disabilities 
are related to in-service injuries, but further notes, "[The 
veteran] over the years has developed an obsession with his 
medical condition."

The veteran's psychiatric diagnoses and treatment are not 
directly related or dispositive to the issue at hand, but are 
clearly relevant with regard to the probative value of the 
veteran's statements regarding continuity of symptomatology.

The Board further notes Dr. Elder's numerous statements based 
primarily on the veteran's reported service history and 
historical treatment dating back to the 1980s and, therefore, 
may not be probative.  That is, the veteran's in-service Navy 
injury has not been confirmed and the veteran's own personal 
testimony regarding continuity of symptomatology has 
diminished probative value as explained above.  Accordingly, 
without further corroboration of objective evidence of the 
in-service Navy injury and progression of the veteran's low 
back disability, Dr. Elder's opinions may be based on 
inaccurate factual premises.  Cf. Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).

The remainder of medical evidence regarding the actual 
diagnoses and likely etiology of the veteran's various low 
back disabilities is also conflicting.  It is clear the 
veteran has a myriad of various low back disabilities, to 
include spondylolysis, spondylolisthesis, disc degeneration 
and chronic lumbosacral strain.  The veteran was afforded a 
VA examination in October 2004 where the examiner found it 
would be "...impossible to relate what appears to be a minor 
back injury in the service as noted by his service medical 
records to the degree of spondylolisthesis seen on x-ray.  
Therefore, it would be pure speculation to state that his 
current back condition was service connected."  

In regard to whether any aspect of the veteran's low back 
disability is congenital, the medical evidence is equally 
ambiguous.  Earlier treatment records seem to conclude the 
veteran's disability is congenital in nature.  The October 
2004 VA examiner, in contrast, indicated it would be 
"...impossible to state whether [the veteran's] 
spondylolisthesis is congenital."  Dr. Elder, in various 
statements, indicated he felt it was unlikely the veteran's 
disability was congenital and even if congenital, it was 
clearly asymptomatic prior to service.

There simply is no clear medical evidence indicating the 
likely etiology of the veteran's low back disabilities and, 
therefore, a new VA examination is indicated.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain 
service treatment records from the Ranier 
Air Force Base Medical Center in Puerto 
Rico from March 1968 to February 1970.  
All efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully documented.

2. After obtaining the above records, to 
the extent available, schedule the veteran 
for an orthopedic examination to determine 
the extent and likely etiology of any low 
back disability found, specifically 
commenting on the following questions:

*	Whether any of the veteran's low back 
disabilities is a congenital defect 
and, if so, whether the congenital 
defect was aggravated beyond the 
natural progression of the disease 
due to any incident of service, to 
include the 1964 fall injury or any 
other confirmed in-service back 
injury or event;
*	Whether any of the veteran's low back 
disabilities are related to any 
incident of service, to include the 
1964 fall injury or any other 
confirmed in-service back injury or 
event, in light of the continuity of 
symptomatology and treatment of low 
back pain directly after service 
(bearing in mind the veteran's 
psychiatric disabilities).
 
The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving 
any conflicting medical opinions rendered, 
especially those of Dr. Elder and the 
October 2004 VA examiner.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3. The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


